Exhibit 99.1 For Immediate Release SL Industries Announces 2012 Full Year and Fourth Quarter Results MT. LAUREL, NEW JERSEY, March 28, 2013 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the fourth quarter and year ended December 31, 2012 are summarized in the following paragraphs. Please read the Company's Form 10-K, which can be found at www.slindustries.com, for a full discussion of the operating results. Fourth Quarter Results Net sales for the quarter ended December 31, 2012, were $51.5 million, compared with net sales for the quarter ended December 31, 2011 of $51.4 million. Income from continuing operations for the quarter ended December 31, 2012 was $3.6 million, or $0.87 per diluted share, compared to income from continuing operations of $3.1 million, or $0.67 per diluted share, for the quarter ended December 31, 2011. Included in income from continuing operations during the fourth quarter of 2011 was $0.3 million of restructuring costs. Net income for the quarter ended December 31, 2012 was $3.0 million, or $0.71 per diluted share, compared to a net loss of $1.7 million, or $0.37 per diluted share, for the quarter ended December 31, 2011. Net income for the quarter ended December 31, 2012 included a net loss from discontinued operations of $0.7 million, or $0.16 per diluted share, compared to a net loss from discontinued operations of $4.8 million, or $1.04 per diluted share, for the fourth quarter 2011. The loss from discontinued operations in 2012 relates to environmental remediation costs, consulting fees, legal charges and possible claims associated with the past operations of the Company’s five environmental sites. In 2011, the majority of the loss in discontinued operations was related to a $5.2 million, after-tax charge, recorded in the fourth quarter, for environmental obligations related to the Company’s Pennsauken site.The net loss from discontinued operations in 2011 was partially offset by a change in the estimated effective state tax rates. The change increased the benefit on losses incurred in discontinued operations. The Company generated Adjusted EBITDA from continuing operations of $5.3 million for the fourth quarter of 2012, as compared to $5.4 million for the same period in 2011, a decrease of $0.1 million, or 3%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definition of Adjusted EBITDA. Full Year Results Net sales for the year ended December 31, 2012, were $200.6 million, compared with net sales for the year ended December 31, 2011 of $212.3 million. Income from continuing operations for the year ended December 31, 2012 was $9.4 million, or $2.16 per diluted share, compared to income from continuing operations of $12.8 million, or $2.80 per diluted share, for the year ended December 31, 2011. Net income for the year ended December 31, 2012 was $7.8 million, or $1.80 per diluted share, compared to net income of $8.2 million, or $1.79 per diluted share, for the year ended December 31, 2011.Net income for the year ended December 31, 2012 included a net loss from discontinued operations of $1.6 million, or $0.36 per diluted share, compared to a net loss from discontinued operations of $4.6 million, or $1.01 per diluted share, for the year ended December 31, 2011. The loss from discontinued operations in 2012 relates to environmental remediation costs, consulting fees, legal charges and possible claims associated with the past operations of the Company’s five environmental sites. The majority of the loss in discontinued operations for the year ended December 31, 2011 related to an after-tax charge for environmental obligations related to the Company’s Pennsauken site. The loss in discontinued operations was partially offset by a $0.8 million non-cash gain from a favorable tax settlement associated with the Company’s former German subsidiary, which was sold in January 2003. The Company generated Adjusted EBITDA from continuing operations of $18.6 million for the year ended December 31, 2012, as compared to $22.2 million for the same period in 2011, a decrease of $3.6 million, or 16%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definition of Adjusted EBITDA. Guidance 2013 The Company anticipates, based on current information, full-year 2013 net sales, EBITDA and Adjusted EBITDA from continuing operations in the ranges of $186 million to $227 million, $16 million to $19 million and $18 million to $21 million, respectively. The Company's outlook for the first quarter of 2013 is for net sales between $45 million and $49 million, EBITDA and Adjusted EBITDA from continuing operations between $2.8 million and $3.1 million and $3.6 million to $3.9 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS December 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges 5 Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 1 2 5 3 Interest expense (9
